         Case 1:20-cv-07064-VSB Document 34 Filed 04/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ILONA SHAMIS,

       Plaintiff,                                     Civ. A. No.: 1:20-cv-07064

                     -against-
                                                        ORDER GRANTING DEFENDANTS’
SOLIL MANAGEMENT, LLC and JANE                               MOTION TO AMEND
GOLDMAN, individually and as Officer of SOLIL                 COUNTERCLAIMS
MANAGEMENT, LLC, JOHN DOE 1-5, and DOE
CORPORATIONS 1-5,

       Defendants.

       This matter having been opened to the Court on the Motion of Defendants Solil

Management, LLC (“Solil”) and Jane Goldman (“Goldman”), individually and as an officer of

Solil, (collectively, “Defendants”) for an Order granting Defendants’ leave to file an Amended

Answer and Counterclaims, the Court having considered the papers submitted in opposition and

reply thereto; the Court having heard any arguments of counsel; and for other good cause having

been shown;

       IT IS on this ______ day of __________________ 2021:

       ORDERED AND ADJUDGED that Defendants’ Motion is GRANTED and Defendants

are permitted leave file an Amended Answer and Counterclaims pursuant to ________________;

       ORDERED AND ADJUDGED that Defendants’ may file their Amended Answer and

Counterclaims within seven (7) days of the date of this Order;

       ORDERED AND ADJUDGED that Plaintiff’s Motion to Dismiss pursuant to Rule

12(b)(6) is DENIED as moot;




                                             HON. VERNON S. BRODERICK, U.S.D.J.
